DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.

Response to Arguments
Applicant's amendments and arguments filed 11/23/2020 have been fully considered:
Regarding claim 9 the argument that the Dangel reference does not disclose high frequency wireless communication with the cavity is persuasive; the rejection has been updated to address the new limitations.
Regarding claims 1 and 16, the rejection has been updated to explain that the Dang reference continues to disclose the newly amended limitations. 
It is also noted that claims 9 and 23 are rejected under USC 112 due to an antecedent basis issue.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 23 recite the limitation "the first die and the second die" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al (U.S. Pub #2016/0276729), in view of Starkson et al (U.S. Pub #2014/0091474).
With respect to claim 1, Dang teaches an integrated circuit (IC) comprising: a substrate;  
5a first die mounted on the substrate (Fig. 2, 110); 

a waveguide structure (Fig. 2, 130 and Paragraph 41) mounted on the first die and the second die to enable high frequency wireless communication between the first die and the second die (Paragraph 21);
wherein the first die and the second die each comprise one or more TSVs (Fig. 2, 220 and Paragraph 40) to interconnect the first die and the second die to the waveguide structure, and 
wherein the TSVs do not contact the substrate (Fig. 2, the TSVs 220 do not contact substrate 140 because the bump connection 210 is between the two elements). 
Dang does not teach that the substrate comprises a bridge, the bridge directly electrically connecting the second die to the first die. 
Dang does disclose in Paragraph 41 that connections 220 can be used to route signals “between the application board 140 and the IC chips 110 and 120”; while this disclosure is vague it may suggest that signal are routed directly between the IC chips via the board/substrate 140.  Paragraph 41 also states that other structure portions can “enable routing of low frequency signals between the IC chips”; hence it is clear that direct electrical connections between the IC chips is within the scope of Dang.
Starkson teaches a substrate (Fig. 1, 102A) that comprises a bridge (Fig. 1, 104), the bridge directly electrically connecting the second die to the first die (Fig. 1, 114A/114B).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the substrate of Dang with a bridge 
With respect to claim 2, Starkson teaches that the substrate (Fig. 1, 104) comprises a bridge to facilitate high-speed 10digital communication between the first die and the second die (Paragraph 11, 14, 18, etc.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the substrate of Dang with a bridge as taught by Starkson in order to achieve the predictable result of electrically routing signals between the first die and the second die, wherein the bridge enable high density integration of routing interconnects (Paragraph 14, 18, etc.).
With respect to claim 4, Dang teaches that the first die and the second die each comprise a contact pad (Fig. 2, 150 and/or 134) to couple the TSVs to the waveguide.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dang and Starkson, in view of Rollin et al (U.S. Pub #2008/0240656).
With respect to claim 5, Dang does not teach that the contact pads comprise an anisotropic conductive film (ACF).  
With respect to claim 6, Dang does not teach that the contact pads comprise an anisotropic conductive adhesive (ACA) using thermal compressive bonding.

With respect to claim 7, Dang does not teach that the waveguide is an air filled dielectric.  
Rollin teaches that a waveguide can be formed of an air filled dielectric (Paragraph 23, porous dielectric).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the waveguide fo Dang from an air filled dielectric as taught by Rollin in order to provide a transmission medium).
With respect to claim 8, Dang teaches that the waveguide comprises one or more channels (Paragraph 33).

Claim 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dangel et al (U.S. Pub #2017/0068049), in view of Lucero et al (U.S. Pub #2014/0092576), in view of Dang et al (U.S. Pub #2016/0276729).
With respect to claim 9, Dangel teaches a method comprising, 
fabricating a waveguide structure including 
fabricating a top cover (Fig. 1, 20) of the waveguide;  
9WO 2018/125150PCT/US2016/069248 fabricating a cavity (Fig. 1, 142) of the waveguide; and 

Dangel does not teach that the waveguide enables high frequency wireless communication within the cavity.
Lucero teaches a waveguide structure, wherein the waveguide is formed such that the optical path (Fig. 3, 268 and Paragraph 43) and/or the cavity (Paragraph 41) is formed from polymer, and wherein high frequency communication is enabled between two devices (Paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to enable the polymer waveguide of Dangel for high frequency communication as taught by Lucero, hence high frequency communication in the cavity of Dangel, in order implement high speed multiplexers, for example (Paragraph 43). 

Dangel does not teach that the waveguide structure enable high frequency wireless communication between a first die and a second die.
Dang teaches an integrated circuit (IC) comprising: 
5a first die (Fig. 2, 110); 
a second die (Fig. 2, 120); and 
a waveguide structure (Fig. 2, 130 and Paragraph 41) mounted on the first die and the second die to enable high frequency wireless communication between the first die and the second die (Paragraph 21).

With respect to claim 11, Dangel teaches that fabricating the top cover further comprises: etching the first wafer; sputtering a metal on the cavity; and patterning the metal in the cavity (Fig. 1, 144).  
With respect to claim 12, Dangel teaches that10With res fabricating the cavity further comprises: patterning a front side of a second wafer to create an opening; and sputtering a metal on the cavity (Fig. 1, 144).  
With respect to claim 13, Dangel teaches that fabricating the cavity comprises fabricating a plurality of cavities to facilitate a plurality of waveguide signal channels (Fig. 1, 142 and 242).  
With respect to claim 14, Dangel teaches that15With resW combining the top cover and the cavity comprises: aligning the second piece of silicon having the cavity with the first piece of silicon that forms the cover; and bonding the waveguide (Fig. 1).  
With respect to claim 15, Dang teaches attaching the waveguide to the first die and 20the second die.

16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al (U.S. Pub #2016/0276729), in view of Herbsommer et al (U.S. Pub #2013/0265732), in view of Starkson et al (U.S. Pub #2014/0091474).
With respect to claim 16, Dang teaches an integrated circuit (IC) comprising: 
5a first die (Fig. 2, 110); 
a second die (Fig. 2, 120); and 
a waveguide structure (Fig. 2, 130 and Paragraph 41) mounted on the first die and the second die to enable high frequency wireless communication between the first die and the second die (Paragraph 21);
wherein the first die and the second die each comprise one or more TSVs (Fig. 2, 220 and Paragraph 40) to interconnect the first die and the second die to the waveguide structure, and 
wherein the TSVs do not contact the substrate (Fig. 2, the TSVs 220 do not contact substrate 140 because the bump connection 210 is between the two elements). 
Dang does not teach that the first die and second die are mounted on first and second substrates.
Herbsommer teaches that an IC die (Fig. 10, 302) can be mounted on a respective substrate (Fig. 10, 304), and connected to a waveguide structure (Fig. 10, 322).  It would have been obvious to one of ordinary skill in the art at the time the invention was to provide the first and second dies of Dang with a respective 
Dang does not teach a printed circuit board coupled to the first substrate and the second substrate, wherein the printed circuit board comprises interconnect directly electrically connecting the second die to the first die. 
Dang does disclose in Paragraph 41 that connections 220 can be used to route signals “between the application board 140 and the IC chips 110 and 120”; while this disclosure is vague it may suggest that signal are routed directly between the IC chips via the board/substrate 140.  Paragraph 41 also states that other structure portions can “enable routing of low frequency signals between the IC chips”; hence it is clear that direct electrical connections between the IC chips is within the scope of Dang.
Starkson teaches a printed circuit board (Fig. 1, 102A and Paragraph 13) that comprises interconnects (Fig. 1, 104 and/or 118/120), directly electrically connecting the second die to the first die (Fig. 1, 114A/114B).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the substrate of Dang as a PCB as taught by Starkson in order to achieve the predictable result of electrically routing signals between the first die and the second die, wherein the bridge enable high density integration of routing interconnects (Paragraph 14, 18, etc.).
With respect to claim 18, Dang teaches that the first die and the second die each comprise a contact pad (Fig. 2, 150 and/or 134) to couple the TSVs to the waveguide.
claim 21, Dang teaches that the waveguide comprises one or more channels (Paragraph 33).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dang, Herbsommer, and Starkson, in view of Rollin et al (U.S. Pub #2008/0240656).
With respect to claim 19, Dang does not teach that the contact pads comprise an anisotropic conductive film (ACF).  
With respect to claim 20, Dang does not teach that the contact pads comprise an anisotropic conductive adhesive (ACA) using thermal compressive bonding.
Rollin teaches a connection between an IC die and a waveguide structure, comprising an ACF or an ACA (Paragraph 53 and 61).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the contact pads of Dang to comprise an ACF or ACA as taught by Rollin in order to achieve the predictable result of making a connection between the die and waveguide structure (Paragraph 53 and 61).

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dang, Herbsommer, and Starkson, in view of Glebov et al (U.S. Pub #2003/0103712)
	With respect to claim 22, Dang and Herbsommer do not teach 
a third substrate; a third die mounted on the third substrate; and a second waveguide structure mounted on the first die and the third die to enable high frequency wireless communication between the first die and the third die.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a third substrate and third die mounted on the third substrate as in Herbsommer, and further including a second waveguide structure mounted on the first die and the third die as taught by Glebov in order to implement a multichip module having improved cross talk and transmission delays (Paragraph 34). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826